MEMORANDUM **
Ernesto Morales-Raya appeals from the revocation of his supervised release and the 12-month sentence imposed by the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Morales-Raya contends that the supervised release revocation procedure set forth in 18 U.S.C. § 3583 is unconstitutional. This contention is foreclosed. See United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008).
Morales-Raya also contends that the district court committed procedural error in imposing the sentence, and that the 12-month sentence is substantively unreasonable. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc). We further conclude that the sentence is substantively reasonable under the totality of the circumstances. See id. at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.